Per Curiam:

This appeal is from an order vacating a default judgment for excusable neglect under Rule 60(b), SCRCP. As the basis of this ruling, the trial judge found the summons in this case was irregular. We adopt the opinion of the Court of Appeals in Wham v. Shearson Lehman Bros., Inc., 298 S. C. 462, 381 S. E. (2d) 499 (Ct. App. 1989), and hold the summons was sufficient.
An order vacating a judgment for excusable neglect will be reversed as an abuse of discretion if the trial judge’s decision is controlled by an error of law. See Renney v. Dobbs House, Inc., 275 S. C. 562, 274 S. E. (2d) 290 (1981); Mitchell Supply Co. v. Gaffney, 297 S. C. 160, 375 S. E. (2d) 321 (Ct. App. 1988). The trial judge’s conclusion the summons was irregular was an error of law that does riot support a finding of excusable neglect. Accordingly, the order vacating the default judgment is
Reversed.